Citation Nr: 1040493	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-39 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total rating based upon individual 
unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and September 2007 rating decisions.  
In April 2006, the Augusta, Maine RO denied service connection 
for a low back disorder.  In September 2007, the White River 
Junction, Vermont RO granted service connection for PTSD and 
awarded a 30 percent rating, effective May 11, 2006.  The 
Detroit, Michigan RO is the RO of jurisdiction for these two 
claims.  

It is important to note that a February 2008 VCAA letter 
indicated that the records show that there was a previously 
denied claim for service connection for a back condition, of 
which the Veteran was notified of the denial on May 2006.  The RO 
stated that the appeal period for that decision has expired and 
the decision is now final, warranting new and material evidence 
to reopen the claim.  

However, the record shows that the Veteran applied for service 
connection for a low back disorder in April 1978.  In June 1978, 
the RO instructed the Veteran that further evidence was needed 
for the claim of service connection for a back disorder.  The RO 
never decided that claim, which was still open and pending when a 
rating decision of April 2006 denied service connection for a low 
back disorder.  Notice was provided to the Veteran in May 2006, 
and a Notice of Disagreement (NOD) was submitted in June 2006.  A 
statement of the case (SOC) was issued in September 2006, and a 
Substantive Appeal (VA Form 9) was received by VA in 
December 2006.  The claim for service connection for a low back 
disorder is in appellate status, is not final, and will be 
decided on a de novo basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran asserts that he warrants service connection for a low 
back disorder based upon service incurrence.  He maintains that 
he injured his back in service and has had a back disability 
since that time.  Additionally, he states that his PTSD is more 
severe than the initial 30 percent rating reflects.  

A review of the record reveals that the Veteran is in receipt of 
Social Security Disability benefits.  The record shows that he 
was on disability from his employer in 1995 because of his low 
back disorder.  The record also shows that he was encouraged to 
retire due to his psychiatric disorder.  A March 2009 
psychological assessment and employability evaluation done on a 
private basis revealed that he has been in receipt of Social 
Security disability benefits since 1998.  Similar findings were 
made during the course of his September 2006 VA examination.

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a duty to acquire both the SSA decision and 
the supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992).  More recently, Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010),  the Federal Circuit held that VA's 
duty to obtain SSA records was not absolute, and that the duty 
only extends when the records are believed to be relevant.  Here, 
because the Veteran's records show that he is in receipt of 
Social Security disability benefits, and it appears that he is in 
receipt of these benefits due to his PTSD and low back 
disabilities, the potential relevancy of the SSA records cannot 
be ignored.  These records are necessary for review before a 
decision may be made regarding his claims.  

A further review of the record shows that the Veteran was not 
provided with an examination with respect to his claim for 
service connection for low back disability.  VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim but (1) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) establishes 
that the Veteran suffered an event, injury, or disease in 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service.  The third part could be satisfied by 
competent evidence showing post-service treatment for a condition 
or other possible association with military service.  38 C.F.R. § 
3.159(c)(4).  The threshold for establishing the third element is 
low for there need only be evidence that "indicates" that there 
"may" be a nexus between the current disability and military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, service treatment records show that the Veteran was seen 
for complaints of low back pain.   Notably, he was diagnosed as 
having lumbar strain following a day of heavy lifting.  There is 
also post-service evidence documenting that the Veteran was seen 
as early as 1984 for lumbosacral strain (although he complained 
on low back pain on VA examination in 1973), and that he recently 
underwent an anterior lumbar interbody fusion due to degenerative 
disc disease and a herniated nucleus pulposus.  Thus, once the 
additional evidence is associated with the claims folder, the 
Veteran should be scheduled for an examination to determine 
whether any current disability of the spine/back is related to 
active military service.

Additionally, a March 2009 Psychosocial Assessment and 
Employability Evaluation was submitted on behalf of the Veteran's 
claim.  The examining physician (E.M.T., Ph.D.) indicated that 
the symptoms of his PTSD had worsened over the years, and that 
she believed he was no longer able to work due to the symptoms of 
his PTSD.  She provided little rationale for this opinion.  
Moreover, she clearly noted and acknowledged that the Veteran's 
award of disability benefits from the SSA had been based on his 
non-service connected low back disability.  A new examination 
should be afforded to the Veteran.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is 

expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.   Because the 
evidence in this cases alleges that the Veteran is unable to work 
due to his PTSD disability, the Board finds that the issue of 
TDIU has been reasonably raised by the record and is, thus, 
properly before the Board by virtue of his increased-rating claim 
pursuant to Rice.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any Social Security 
Administration decision regarding disability 
benefits for the Veteran.  All the medical 
treatment records from the Social Security 
Administration that were used in considering 
the Veteran's claim for disability benefits 
should be obtained and associated with the 
claims file.  Any negative response should be 
included with the claims file.

2.  The Veteran should be provided with an 
appropriate application form regarding his claim 
for entitlement to TDIU. The Veteran is requested 
to return the completed form, and he is advised 
that failure to cooperate in the development of 
his claim could result in the denial of the claim.

3.  The AMC should arrange for the Veteran to 
be scheduled for a VA orthopedic examination 
to determine the nature and etiology of any 
currently diagnosed disability of the lumbar 
spine.  After examination and review of the 
claims folder, to include the Veteran's in-
service complaints of low back pain, the 
report of a 1973 VA examination, private 
medical evidence following the 
appellant's treatment for lumbar strain in 
1984, and records related to a 1992 injury, 
the examiner should address the following:

For any disorder identified, is it at least 
as likely as not (a 50 percent probability 
or greater) that the disability had its 
onset or within one year of service discharge 
or is otherwise etiologically to the 
Veteran's active military service, to include 
his in-service complaints of lumbar strain 
following a day of heavy lifting.

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  If the 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state as such and specifically provide 
rationale as to why an opinion cannot be 
provided without resort to speculation.

4.  The AMC should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a psychiatric 
examination to determine the current degree 
of severity of his PTSD.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review was completed.   The examiner should 
identify the nature, frequency, and severity 
of all current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment including a 
Global Assessment of Functioning (GAF) score 
on Axis V and an explanation 
of the significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  

The examiner should also comment on whether 
the Veteran's PTSD, in and of itself, 
precludes him from obtaining and maintaining 
gainful employment.  The examiner should 
specifically comment on the impact of the 
Veteran's PTSD upon his social and industrial 
activities, including his employability.  

Rationale for all opinions expressed must be 
provided.  If the requested opinion cannot be 
made without resort to speculation, the 
examiner must state as such and specifically 
provide rationale as to why an opinion cannot 
be provided without resort to speculation.

5.  Thereafter, the RO/AMC will readjudicate 
the issues on appeal.  Consideration must be 
given to the Veteran's claim for a TDIU.  If 
the benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable legal 
criteria pertinent to this appeal.  They 
should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

